DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 10-12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber et al. (WO 2016/026514, see previously provided copy).
	Regarding claims 1 and 10, Schreiber discloses a modular rack system and method comprising: a rack (10) having plural electrical interfaces (e.g., terminals for electrical interfaces, see page 12, lines 12-13); and
	plural module panels (1) configured to mate with the electrical interfaces of the rack, the module panels having one or more of a common exterior size or a common exterior shape (see e.g., page 12, lines 8-12 describing common mechanical interfaces for the plurality of stacked power units which reads upon a reasonably broad interpretation of the “common exterior size or shape”), at least two of the module panels having different internal electrical components configured to perform different operations (see e.g., page 13, lines 11-17 describing how different electrical elements can be combined to provide at least inverters, rectifiers, and/or converters; these provided result in a rack that modifies the incoming electrical energy to have a different electrical property, e.g., a inverter converts a DC electricity to AC electricity), 
	wherein the rack is configured to be conductively coupled with a power delivery system of a vehicle (see page 2, lines 1-2 providing that the converter rack can be used for motor drives, this disclosure reads upon the recited limitation as the claim only recites that the rack is “configured to be” coupled with a vehicle’s drive.  Schreiber discloses a rack which is used to provide power to a motor drive.  One skilled in the relevant art would readily appreciate that a motor drive is capable of driving a vehicle and therefore reads upon the rack being configured to/capable of powering a vehicle’s drive) and the module panels are configured to/capable of modify electric current prior to the electric current being supplied to the power delivery system of the vehicle (e.g., operate as an electrical converter/rectifier/inverter, see page 13, lines 11-17; one skilled in the relevant art would readily appreciate that if such a rack were to be set up to power a motor drive as provided above, it would be capable of altering the electrical inputs to a desired output to power the motor drive).
	Regarding claims 2 and 11, Schreiber further discloses wherein the internal electrical component of at least one of the module panels includes a switch of an inverter (e.g., IGBT) and the internal electrical component of at least another of the module panels includes a diode of a rectifier (see e.g., page 13, lines 13-17 describing that the various modules of the rack can include IGBT inverter switches, and rectifier diodes; see also page 2 lines 4-7).
	Regarding claims 3, 12, and 19, Schreiber further discloses a controller configured to be conductively coupled with the rack and to control operation of the internal electrical components of the module panels (see e.g., page 7, lines 26-28 describing a driving signal being sent to each power module, which reads upon a reasonably broad interpretation of being “configured to control operation of the internal electrical components”). 
	Regarding claims 5-6 and 14-15, Schreiber further discloses wherein the rack is configured to receive and mate with one or more additional module panels to expand an operative capability of the module panels previously coupled with the rack (see e.g., page 13, lines 18-24 describing how adding or removing modules affects the power stack).
	Regarding claims 7 and 16, Schreiber further discloses heat sink (5) interfaces coupled with the rack and shaped to thermally couple with any of the module panels (see page 8, lines 7-21 describing coupling a cooling system to lower the operating temperatures of the modules 1 in the rack).
		
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber in view of German patent document DE 202015105878 (hereinafter “ABB,” see previously provided translation).
	Regarding claims 8-9 and 17-18, while Schreiber discloses that the modular rack system can be configured as an inverter (converting DC to AC) and is used to power drive motors (which are implicitly capable of being used on vehicles), it does not specifically recite that the modules are configured to for powering one or more traction motors of a vehicle.
	ABB teaches another readily swappable stack of power converters (see page 3, lines 13-20 of provided translation) which can be used to invert DC to AC to power a plurality of drive motors for a vehicle/train (see e.g., page 3, lines 26-31).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application modify the device and method of Schreiber to use the modular stack to drive a vehicle’s drive wheels as taught by ABB to arrive at the claimed device and methodology. A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., using modular equipment in a vehicle to ease repair/maintenance) to known devices (e.g., vehicle’s with large power converter racks) ready for improvement to yield predictable results (e.g., a power converter rack that can be readily adapted/repaired).

Allowable Subject Matter
Claims 4, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest that, in combination with the other recited elements, steps, and limitations: that the controller identifies the internal electrical components of each of the module panels based on a strap mode of the connections of the module panels.
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive. The argument presented is based on the Schreiber reference not explicitly reciting that the module panels modify electric current supplied to the power delivery system of a vehicle.  This argument, however, does not reflect the scope of the claimed limitation.  The argument leaves out that the modules “are configured” to modify the current supplied to a vehicle.  As discussed in more detail above, the structure recited in Schreiber is capable of modifying a current (e.g., as a DC to AC inverter which is commonly used to power an AC motor via a DC battery) and these structures are recited as being used to supply current to a motor drive.  A motor drive is certainly capable of being used as a vehicle’s “power delivery system.”  The examiner maintains that such a device therefore discloses each of the recited structural elements as the structures are disclosed in the reference are configured to/capable of doing the desired function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618